CATES, Judge.
' This is an appeal from habeas corpus for reduction of bail. The lower court fixed the amount of bond at $40,000.00.
Kilpatrick formerly was indicted for robbery, a capital offense. Due to a variance the former indictment was nol prossed without prejudice to the bringing of a subsequent one to correct the omission. Code 1940, T. 15, § 254.
Kilpatrick is now in the Cullman County jail bound over by the Circuit Judge’s bench warrant to the next session of the grand jury.
In cases of this sort, we do not delineate any of the tendencies of the evidence as to the charged offense.
We note that the trial judge considered that the offense was bailable. Accordingly, the only enquiry left to us is whether or not the amount fixed, $40,000.00, is reasonable.
Certain tendencies of the evidence submitted below indicate that Kilpatrick is charged with other offenses, both in and out of this State.
After a careful consideration of the entire record, we consider that the amount of the bail bond should be reduced to $30,000.-00. This determination is without prejudice since our review is by way of an appeal from habeas corpus.
The judgment of the court below is modified so as to provide for the remandment of the appellant to custody unless and until he shall furnish bond in the amount of $30,-000.00 upon sureties to be approved by the sheriff in form as provided by law. As so modified the judgment below is
Affirmed conditionally.
JOHNSON, J., not sitting.